Exhibit 23.3 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Vision-Sciences, Inc. and Subsidiaries We hereby consent to the incorporation by reference in this Registration Statement of Vision-Sciences, Inc. and Subsidiaries on Form S-8 of our report dated June 2, 2010, appearing in the Annual Report on Form 10-K of Vision-Sciences, Inc. and Subsidiaries for the year ended March 31, 2010. /s/ Amper, Politziner & Mattia, LLP November 3, 2010 Edison, New Jersey
